Citation Nr: 0121548	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  91-41 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for femoropopliteal 
bypass surgery, for the purposes of accrued benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to total disability rating for compensation 
based on individual unemployability, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  The veteran died in February 1992 and the 
appellant is his surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
case was most recently remanded by the Board in October 2000 
for the sole purpose of scheduling the appellant for a 
videoconference hearing.  Such a hearing was scheduled for 
June 2001, but the appellant did not attend the hearing. 

REMAND

Prior to the most recent remand in October 2000, the Board 
remanded the case to the RO in September 1999 in order to 
ensure compliance with a March 1999 Joint Motion for Remand 
granted by the United States Court of Appeals for Veterans 
Claims that vacated an October 1998 Board decision.  The 
October 1998 Board decision denied the first two issues 
listed on the title page and dismissed the last issue as 
listed therein.  

The principle instruction to the Board in the March 1999 
Joint Motion was to obtain "a considerable amount of medical 
records" that were before the Board at the time the October 
1998 Board decision but not available for review at the time 
the Joint Motion was rendered.  If these records were not 
obtainable, the Board was instructed in the Joint Motion to 
explain the efforts to obtain them, and provide sufficient 
reasons or bases reflecting the "heightened duty to assist" 
when such records are unavailable.  

As indicated by the Board in the September 1999 remand, 
correspondence of record reflects extensive efforts by the 
Board and the RO up to that time to locate the "missing" 
records in question.  Moreover, as requested by the Board in 
the September 1999 remand, additional efforts by the RO to 
obtain these records following this remand is documented by 
evidence added to the claims file subsequent to the September 
1999 remand.  However, the RO has not had the opportunity to 
specifically apply newly enacted legislation which is 
beneficial to the interests of the appellant, the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Although the Board sincerely 
regrets the additional delay, and commends the RO for its 
efforts to obtain the missing evidence, another remand is 
necessary to ensure that the appellant has been afforded due 
process.  In this regard, initial application of the VCAA by 
the Board instead of the RO would potentially result in 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

This remand will also afford the RO the opportunity to 
address additional evidence, a statement from Gilbert C. 
Evans, M.D, received in April 2000 and an extract from a 
medical treatise submitted by the appellant's attorney in 
January 2000 that have not previously been considered in a 
statement of the case or supplemental statement of the case.  
Such action is required in the absence of a waiver of the 
right of the appellant to have this evidence initially 
reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  In 
this regard, this evidence has been submitted in part to 
support the appellant's assertion that the veteran's death 
was due to nicotine dependence during service.  The RO 
incorrectly informed the appellant by letter dated in March 
1999 that such a claim was precluded by the provisions of 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, this 
"statutory bar" applies only to claims received after June 
9, 1998, and review of the file reveals a claim of in-service 
nicotine dependence, and adjudication of this matter, many 
years before this date. 

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA s 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The development by the RO should 
specifically include the following:  One 
more effort to obtain the missing medical 
records referenced above and in the most 
recent Joint Motion.  The appellant and 
her attorney should be contacted one more 
time and be requested to submit any copies 
of any VA medical records, or the Record 
on Appeal, if in the possession of either. 

3.  Thereafter, the RO is to readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence, including the 
statement from Dr. Evans received in 
April 2000 and the extract from a medical 
treatise received in January 2000 
discussed above, and a discussion of the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The contentions with regard to 
nicotine dependence, to the extent 
indicated, should be addressed by 
reference to the controlling legal 
criteria in effect before the enactment 
of 38 U.S.C.A. § 1103.  An appropriate 
period of time should be allowed for 
response.


Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the appellant in the 
development of her appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


